IN RE: Marks, Randall D.; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Office of Workers’ Compensation District 4 Number 96-05771; to the Court of Appeal, Third Circuit, Number CW99-0436
Granted. Ciaimant has been previously granted pauper status by the hearing officer. Under La. Code Civ.P.art. 5185 A(2)(a), a party that has been granted pauper status is allowed to compel the attendance of “not more than six witnesses for the purpose of testifying, either in court or by deposition, without the payment of the fees, mileage, and other expenses allowed these witnesses by law.” (emphasis added). Accordingly, the hearing officer’s judgment denying claimant’s motion is vacated and set aside. The motion is granted and the case is remanded to the Office of Worker’s Compensation for further proceedings.
KIMBALL, J. not on panel.